Citation Nr: 0004101	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for azoospermia, to include 
sterility, as secondary to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1993.  This matter arises from a February 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran currently suffers from an undiagnosed illness, or 
that establishes a nexus or link between any currently 
diagnosed azoospermia and the veteran's active service.  


CONCLUSION OF LAW

The veteran's claim for service connection for azoospermia, 
to include sterility as secondary to an undiagnosed illness, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps, supra.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
the service incurrence.  See Caluza v. Brown, 6 Vet. App. 
489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Also, pursuant to 38 C.F.R. § 3.317 (1999), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 21, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain, and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician, and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1999).  Finally, 
to be "chronic" a disability must have existed for six 
months or more, or to have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  

In addition, pursuant to an opinion by the VA General 
Counsel, VAOPGPREC 4-99 (May 3, 1999), in order to establish 
a well-grounded claim for service connection predicated upon 
a Persian Gulf War etiology, four criteria must be met.  
First, there must be proof of actual military service in the 
Southwest Asia theater of operations (SWATO) during the 
Persian Gulf War.  Second, there must be proof of one or more 
signs or symptoms of an undiagnosed illness.  Third, the 
veteran must show proof of indications of chronic disability 
manifest during service or to a degree of disability of 10 
percent or more during the specified presumptive period.  
Fourth, there must be proof that the chronic disability is 
the result of an undiagnosed illness.  

In this case, it is uncontroverted that the veteran served in 
SWATO during the Persian Gulf War.  His service personnel 
records disclose that he served in SWATO with the 89th 
Military Police Brigade from October 1990 through May 1991.  
The veteran's service medical records are negative for any 
indication of sterility or azoospermia.  Post-service medical 
treatment records disclose that in December 1995, the veteran 
underwent treatment for complaints of right groin pain of 
two-weeks' duration at the Floyd Valley Hospital.  He 
indicated that he first experienced this pain while working 
in a hog confinement area, and was diagnosed with a probable 
groin muscle strain secondary to his work with hogs.  

The veteran was first noted to have a sperm deficiency in 
March 1996 after having undergone a semen analysis at the 
Sioux City Urological Associates.  At that time, the veteran 
was noted to have a brother who had been diagnosed with 
azoospermia.  The examining physician noted that he was able 
to palpate the veteran's vas deferens on the right, but was 
unable to do so on the left.  No other abnormalities, aside 
from a residual scar from an earlier inguinal hernia repair, 
were noted.  

The report of a December 1996 VA rating examination shows 
that the veteran had recently been diagnosed with azoospermia 
after having been found to have a sperm deficiency at the 
Sioux City Urological Associates in March 1996.  A subsequent 
semen analysis conducted in April 1996 confirmed the 
diagnosis of azoospermia.  The veteran reported that during 
the Persian Gulf War he had taken Pyridostigmine tablets more 
than once and had been given an anthrax vaccine.  The only 
past medical history of relevance or significance included a 
right inguinal herniorrhaphy at age six.  In addition, the 
veteran was noted to have a brother with a urethral stricture 
problem which had been corrected by surgery on two occasions.  
No physical abnormalities of any significance were noted, and 
the examiner concluded with a diagnosis of isolated 
deficiency in sperm production (azoospermia).  

The record also shows that the veteran was scheduled to 
undergo VA rating examinations in January and August 1998, 
but that he failed to report to those examinations.  A VA 
telephone note dated in November 1998 indicates that 
according to the clerk at the Sioux Falls VA Medical Center 
(VAMC), the veteran "canceled and no-showed several times" 
for urology examinations.  

In November 1999, the veteran and his wife appeared at a 
personal hearing before the undersigned Board Member at the 
RO.  The veteran testified that he had taken Pyridostigmine 
tablets regularly for a week during the Persian Gulf War, and 
that he had been given an anthrax vaccine.  He indicated that 
he had not been involved in combat, and that he did not 
experience any health-related problems during his service in 
SWATO.  In addition, he testified that he received a letter 
advising that he had been exposed to chemical munitions 
destroyed following the cessation of hostilities in 1991.  
The veteran indicated that he had been given only what he 
characterized as a cursory examination, and that he had been 
informed that he had no sperm in his semen.  

According to the veteran, three civilian doctors and one VA 
physician were unable to explain why his semen contained no 
sperm.  The veteran reported that he and his wife attempted 
to have children shortly after their marriage in July 1995, 
but that they were told in approximately February 1996 that 
the veteran did not have any sperm.  The veteran also stated 
that he had been told that a genetic test could determine if 
his problem was congenital, but that no such test had ever 
been performed.  He concluded essentially that there was no 
known reason for the total absence of sperm in his semen.  

Based on the evidence, the Board must conclude that the 
veteran has not submitted evidence of a well-grounded claim 
for service connection for azoospermia, to include sterility 
as secondary to an undiagnosed illness.  The record is clear 
that the veteran suffers from sterility or azoospermia.  The 
Board further acknowledges the veteran's testimony that his 
treating physicians have been unable to determine why he 
currently has azoospermia.  Aside from noting the veteran's 
history of having been given an anthrax vaccine and having 
taken Pyridostigmine tablets, however, there is no medical 
evidence, such as an opinion, linking azoospermia to service, 
to include his service in the Persian Gulf War.  

Moreover, with respect to the veteran's sterility, this 
disorder has been given a known diagnosis of azoospermia and 
not merely a sign or symptom of an undiagnosed illness 
despite uncertainty as to the cause of the condition.  The 
veteran has said genetic testing might help to determine 
whether the condition is congenital, but that such testing 
has been performed.  In any event, the condition cannot be 
attributed to "Gulf War Syndrome" or an undiagnosed illness 
under the current regulations. 

The record also does not show any objective evidence that the 
veteran's azoospermia was diagnosed prior to March 1996, or 
that he experienced symptoms of sterility within any 
presumptive period following his discharge from service.  See 
Savage, supra.  In short, absent any medical opinion linking 
the veteran's azoospermia to his active service, to include 
Persian Gulf War duty, service connection for azoospermia 
cannot be granted on a direct basis.  

In addition, lay statements and testimony by the veteran and 
his wife that the veteran's azoospermia was incurred as a 
result of his active service, or that his sterility was the 
result of an undiagnosed illness do not constitute medical 
evidence.  As lay persons without medical training and 
expertise, the veteran and his wife are not competent to 
address issues requiring medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 492, 494-95 (1992).  What is 
missing in this case is a medical opinion, such as a letter 
from a physician, that the veteran's azoospermia was incurred 
during service or is related to events in service.  Absent 
such an opinion establishing the required nexus or link 
between azoospermia and service, his claim is not well 
grounded and must be denied on that basis.  

For the foregoing reasons, it is the decision of the Board 
that the veteran has not met his initial burden of submitting 
evidence of a well-grounded claim for service connection.  
The Board unaware of any additional relevant evidence which 
is available which could serve to well ground the veteran's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, VA has no obligation to further develop 
the evidence.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 151 F.3d 1483 (Fed. Cir. 1997); Epps, supra; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The veteran, 
of course, may apply to reopen his claim with the RO at any 
time if he obtains additional medical evidence linking the 
claimed condition to service.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for azoospermia, to include sterility as 
secondary to an undiagnosed illness, is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

